DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S REMARKS
In view of the appeal brief filed on June 16, 2022, PROSECUTION IS HEREBY REOPENED in view of the rejections set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792                                                                                                                                                                                                        
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 8-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “wherein a content ratio of the cooked high amylose rice is 0.1 to 20.0% by mass of total raw materials of the ice cream” in lines 3-4.  It is unclear   There was not adequate written description support at the time of filing for a content ratio of the cooked high amylose rice to be 0.1 to 20.0% by mass in total raw materials.  There was only adequate written description support at the time of filing for the high amylose rice to be 0.1 to 20.0% by mass of total raw materials of the ice cream (Specification, Paragraph [0047]).
Claim 2 recites the limitation “wherein a content ratio of the cooked high amylose rice is 1 to 10% by mass of total raw materials of the ice cream” in lines 1-2.  It is unclear   There was not adequate written description support at the time of filing for a content ratio of the cooked high amylose rice to be 1 to 10% by mass in total raw materials.  There was only adequate written description support at the time of filing for the high amylose rice to be 1 to 10% by mass of total raw materials of the ice cream (Specification, Paragraph [0009]).
Claim 3 recites the limitation “wherein a content ratio of the cooked high amylose rice is 1.5 to 4.5% by mass of total raw materials of the ice cream” in lines 2-3.  It is unclear   There was not adequate written description support at the time of filing for a content ratio of the cooked high amylose rice to be 1.5 to 4.5% by mass in total raw materials.  There was only adequate written description support at the time of filing for the high amylose rice to be 1.5 to 4.5% by mass of total raw materials of the ice cream (Specification, Paragraphs [0009] and [0049]).
Claim 9 recites the limitation “wherein a content ratio of the cooked high amylose rice is 1.5 to 4.5% by mass of total raw materials of the ice cream” in lines 2-3.  It is unclear   There was not adequate written description support at the time of filing for a content ratio of the cooked high amylose rice to be 1.5 to 4.5% by mass in total raw materials.  There was only adequate written description support at the time of filing for the high amylose rice to be 1.5 to 4.5% by mass of total raw materials of the ice cream (Specification, Paragraphs [0009] and [0049]).
Claims 4, 8, and 10-15 are rejected as being dependent on a rejected base claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 and 8-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “wherein a content ratio of the cooked high amylose rice is 0.1 to 20.0% by mass of total raw materials of the ice cream” in lines 3-4.  It is unclear how the phrase “raw materials” is being used in the context of the claim.  A cooked high amylose rice is not a “raw” material as the cooked high amylose rice has been obtained via processing of the product by cooking the high amylose rice and therefore is not a “raw” material.  Cascao-Pereira et al. US 2016/0017303 discloses starch refers to any material comprising complex polysaccharide carbohydrates of plants comprising amylose including plant based materials such as rice wherein granular starch refers to raw, uncooked starch, i.e. starch that has not been subject to gelatinization (‘303, Paragraph [0242]).  Karwowski et al. US 2014/0314941 discloses raw rice referring to uncooked rice (‘941, Paragraph [0028]).  Yamada et al. US 2011/0200706 discloses uncooked rice is a raw material (‘706, Paragraph [0020]).  Kitahara et al. US 2009/0048397 discloses cooked rice is known to be processed rice (‘397, Paragraph [0175]).  It is unclear if “raw materials” corresponds to uncooked and unprocessed materials within the ice cream or if “raw materials” corresponds to any materials that constitute the ice cream.  For purposes of examination Examiner interprets the claim to require “wherein a content ratio of the high amylose rice is 0.1 to 20.0% by mass of total raw materials of the ice cream wherein the high amylose rice is cooked.”
Claim 2 recites the limitation “wherein the content ratio of the cooked high amylose rice is 1 to 10% by mass of total raw materials of the ice cream” in lines 1-2.  It is unclear how the phrase “raw materials” is being used in the context of the claim.  A cooked high amylose rice is not a “raw” material as the cooked high amylose rice has been obtained via processing of the product by cooking the high amylose rice and therefore is not a “raw” material.  Cascao-Pereira et al. US 2016/0017303 discloses starch refers to any material comprising complex polysaccharide carbohydrates of plants comprising amylose including plant based materials such as rice wherein granular starch refers to raw, uncooked starch, i.e. starch that has not been subject to gelatinization (‘303, Paragraph [0242]).  Karwowski et al. US 2014/0314941 discloses raw rice referring to uncooked rice (‘941, Paragraph [0028]).  Yamada et al. US 2011/0200706 discloses uncooked rice is a raw material (‘706, Paragraph [0020]).  Kitahara et al. US 2009/0048397 discloses cooked rice is known to be processed rice (‘397, Paragraph [0175]).  It is unclear if “raw materials” corresponds to uncooked and unprocessed materials within the ice cream or if “raw materials” corresponds to any materials that constitute the ice cream.  For purposes of examination Examiner interprets the claim to require “wherein a content ratio of the high amylose rice is 1 to 10% by mass of total raw materials of the ice cream wherein the high amylose rice is cooked.”
Claim 3 recites the limitation “wherein the content ratio of the cooked high amylose rice is 1.5 to 4.5% by mass of total raw materials of the ice cream” in lines 2-3.  It is unclear how the phrase “raw materials” is being used in the context of the claim.  A cooked high amylose rice is not a “raw” material as the cooked high amylose rice has been obtained via processing of the product by cooking the high amylose rice and therefore is not a “raw” material.  Cascao-Pereira et al. US 2016/0017303 discloses starch refers to any material comprising complex polysaccharide carbohydrates of plants comprising amylose including plant based materials such as rice wherein granular starch refers to raw, uncooked starch, i.e. starch that has not been subject to gelatinization (‘303, Paragraph [0242]).  Karwowski et al. US 2014/0314941 discloses raw rice referring to uncooked rice (‘941, Paragraph [0028]).  Yamada et al. US 2011/0200706 discloses uncooked rice is a raw material (‘706, Paragraph [0020]).  Kitahara et al. US 2009/0048397 discloses cooked rice is known to be processed rice (‘397, Paragraph [0175]).  It is unclear if “raw materials” corresponds to uncooked and unprocessed materials within the ice cream or if “raw materials” corresponds to any materials that constitute the ice cream.  For purposes of examination Examiner interprets the claim to require “wherein a content ratio of the high amylose rice is 1.5 to 4.5% by mass of total raw materials of the ice cream wherein the high amylose rice is cooked.”
Claim 4 recites the limitation “a stirring gelled product” in lines 1-2.  It is unclear if “a stirring gelled product” is different from “cooked high amylose rice” recited in Claim 1, line 1 or if “a stirring gelled product” is obtained from cooking the high amylose rice.  In other words, it is unclear if the claim requires a cooked high amylose rice as well as a different stirring gelled product or if the claim require cooking high amylose rice to obtained the stirring gelled product.
Claim 4 recites the limitation “the stirring gelled product containing water that constitutes 12.0 to 17.5% by mass of the total raw materials of the ice cream” in lines 3-4.  However, Claim 1, lines 1-4 recites “An ice cream comprising cooked high amylose rice wherein a content ratio of the cooked high amylose rice is 0.1 to 20.0% by mass of total raw materials of the ice cream.”  Claims 1 and 4 both require a certain percentage of raw materials of the ice cream.  It is unclear if the claimed water content of Claim 4 of 12.0 to 17.5% by mass of total raw materials of the ice cream refers to the water content of the ice cream before cooking the high amylose rice with other raw materials or if the claimed water content of Claim 4 of 12.0 to 17.5% by mass of total raw materials of the ice cream refers to the water content of the gel product after cooking the high amylose rice with other raw materials.
Claim 4 recites the limitation “wherein a stirring gelled product is kneaded in the ice cream along with other raw materials” in lines 1-3.  The term “other” implies that the phrase “stirring gelled product” is a type of raw material. It is unclear how the phrase “raw materials” is being used in the context of the claim.  A stirring gelled product is not a “raw” material as the stirring gelled product been obtained via processing of the product and therefore is not a “raw” material.  Kitahara et al. US 2009/0048397 discloses cooked rice is known to be processed rice (‘397, Paragraph [0175]).  It is unclear if “raw materials” corresponds to uncooked and unprocessed materials within the ice cream or if “raw materials” corresponds to any materials that constitute the ice cream.
Claim 9 recites the limitation “wherein the content ratio of the cooked high amylose rice is 1.5 to 4.5% by mass of total raw materials of the ice cream” in lines 1-2.  It is unclear how the phrase “raw materials” is being used in the context of the claim.  A cooked high amylose rice is not a “raw” material as the cooked high amylose rice has been obtained via processing of the product by cooking the high amylose rice and therefore is not a “raw” material.  Cascao-Pereira et al. US 2016/0017303 discloses starch refers to any material comprising complex polysaccharide carbohydrates of plants comprising amylose including plant based materials such as rice wherein granular starch refers to raw, uncooked starch, i.e. starch that has not been subject to gelatinization (‘303, Paragraph [0242]).  Karwowski et al. US 2014/0314941 discloses raw rice referring to uncooked rice (‘941, Paragraph [0028]).  Yamada et al. US 2011/0200706 discloses uncooked rice is a raw material (‘706, Paragraph [0020]).  Kitahara et al. US 2009/0048397 discloses cooked rice is known to be processed rice (‘397, Paragraph [0175]).  It is unclear if “raw materials” corresponds to uncooked and unprocessed materials within the ice cream or if “raw materials” corresponds to any materials that constitute the ice cream.  For purposes of examination Examiner interprets the claim to require “wherein a content ratio of the high amylose rice is 1.5 to 4.5% by mass of total raw materials of the ice cream wherein the high amylose rice is cooked.”
Claim 10 recites the limitation “raw materials including a stirring gelled product” in lines 1-2.  A stirring gelled product is not a “raw” material as the stirring gelled product been obtained via processing of the product and therefore is not a “raw” material.  Kitahara et al. US 2009/0048397 discloses cooked rice is known to be processed rice (‘397, Paragraph [0175]).  It is unclear if “raw materials” corresponds to uncooked and unprocessed materials within the ice cream or if “raw materials” corresponds to any materials that constitute the ice cream.
Claim 10 recites the limitation “including raw materials including a stirring gelled product” in lines 1-2.  It is unclear how the phrase “raw materials” is being used in the context of the claim.  The claimed “stirring gelled product of Claim 10 appears to refer to a gel product obtained by cooking a product.  However, a cooked product is not a “raw” material as the cooked product has been obtained via processing of the product by cooking and therefore is not a “raw” material.  For purposes of examination Examiner interprets the claim to require a stirring gelled product.
Claim 10 recites the limitation “a stirring gelled product” in line 2.  It is unclear if “a stirring gelled product” is different from “cooked high amylose rice” recited in Claim 1, line 1 or if “a stirring gelled product” is obtained from cooking the high amylose rice.  In other words, it is unclear if the claim requires a cooked high amylose rice as well as a different stirring gelled product or if the claim require cooking high amylose rice to obtained the stirring gelled product.
Claims 11-15 all recite the limitation “the stirring gelled product.”  It is unclear if “a stirring gelled product” is different from “cooked high amylose rice” recited in Claim 1, line 1 or if “a stirring gelled product” is obtained from cooking the high amylose rice.  In other words, it is unclear if the claim requires a cooked high amylose rice as well as a different stirring gelled product or if the claim require cooking high amylose rice to obtained the stirring gelled product.
Claim 12 recites the limitation “wherein the stirring gelled product is kneaded along with other raw materials” in lines 1-3.  The term “other” implies that the phrase “stirring gelled product” is a type of raw material. It is unclear how the phrase “raw materials” is being used in the context of the claim.  A stirring gelled product is not a “raw” material as the stirring gelled product been obtained via processing of the product and therefore is not a “raw” material.  Kitahara et al. US 2009/0048397 discloses cooked rice is known to be processed rice (‘397, Paragraph [0175]).  It is unclear if “raw materials” corresponds to uncooked and unprocessed materials within the ice cream or if “raw materials” corresponds to any materials that constitute the ice cream.
Claim 13 recites the limitation “wherein the stirring gelled product contains water that constitutes 12.0 to 17.5% by mass of the total raw materials of the ice cream” in lines 1-3.  However, Claim 1, lines 1-4 recites “An ice cream comprising cooked high amylose rice wherein a content ratio of the cooked high amylose rice is 0.1 to 20.0% by mass of total raw materials of the ice cream.”  Claims 1 and 13 both require a certain percentage of raw materials of the ice cream.  It is unclear if the claimed water content of Claim 13 of 12.0 to 17.5% by mass of total raw materials of the ice cream refers to the water content of the ice cream before cooking the high amylose rice with other raw materials or if the claimed water content of Claim 13 of 12.0 to 17.5% by mass of total raw materials of the ice cream refers to the water content of the gel product after cooking the high amylose rice with other raw materials.
Clarification is required.
Claim 8 is rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8, 10-12 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sugiyama et al. WO 2014/199961 (cited on Information Disclosure Statement filed November 10, 2020).
It is noted that a formal human translation of Sugiyama et al. has been furnished herein.  All citations to Sugiyama et al. WO 2014/199961 are with respect to the formal human translation.
Regarding Claim 1, Sugiyama et al. discloses an ice cream (‘961 Translation, Embodiment 13) (‘961 Translation, Paragraph [0086]) comprising cooked high amylose rice (‘961 Translation, Paragraphs [0016]-[0017] and [0131]).  A content ratio of the high amylose rice is calculated as follows from Embodiment 13:
                                
                                    
                                        
                                            250
                                            g
                                             
                                            h
                                            i
                                            g
                                            h
                                             
                                            a
                                            m
                                            y
                                            l
                                            o
                                            s
                                            e
                                             
                                            r
                                            i
                                            c
                                            e
                                        
                                        
                                            250
                                             
                                            g
                                             
                                            h
                                            i
                                            g
                                            h
                                             
                                            a
                                            m
                                            y
                                            l
                                            o
                                            s
                                            e
                                             
                                            r
                                            i
                                            c
                                            e
                                            +
                                            1250
                                             
                                            m
                                            i
                                            l
                                            k
                                        
                                    
                                
                             = 0.166667 high amylose rice/rice gel x                                 
                                    
                                        
                                            225
                                            g
                                             
                                            r
                                            i
                                            c
                                            e
                                             
                                            g
                                            e
                                            l
                                        
                                        
                                            225
                                             
                                            g
                                             
                                            r
                                            i
                                            c
                                            e
                                             
                                            g
                                            e
                                            l
                                            +
                                            50
                                             
                                            g
                                             
                                            s
                                            u
                                            g
                                            a
                                            r
                                        
                                    
                                
                             = 0.1364 x 100% by mass of total raw materials of the ice cream = 13.64% by mass of total raw materials of the ice cream, which falls within the claimed content ratio of high amylose rice being 0.1 to 20.0% by mass of total raw materials of the ice cream.  The high amylose rice and milk are cooked with a rice cooker to obtain a rice gel (‘961 Translation, Paragraph [0086]), which reads on the claimed cooked high amylose rice.  When as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is anticipated if one of them is in the prior art in view of Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (MPEP § 2131.03.I.).
Regarding Claim 8, Sugiyama et al. discloses the cooked high amylose rice including an amylose content may exceed 28% for high amylose rice (‘961 Translation, Paragraph [0012]), which falls within the claimed amylose content of greater than or equal to 25%.   When as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is anticipated if one of them is in the prior art in view of Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (MPEP § 2131.03.I.).
Regarding Claims 10-11, Sugiyama et al. discloses raw materials including a stirring gelled product including the cooked high amylose rice (rice gel obtained via cooking high amylose rice and milk) (‘961 Translation, Embodiment 13) (‘961 Translation, Paragraph [0086]).
Regarding Claim 12, Sugiyama et al. discloses the stirring gelled product (rice gel obtained via cooking high amylose rice and milk) (‘961 Embodiment 13) (‘961 Translation, Paragraph [0086]) that is kneaded (‘961 Translation, Paragraph [0024]) with other raw materials (milk and sugar and enzymes) (‘961 Translation, Embodiment 13) (‘961 Translation, Paragraphs [0021] and [0086]).
Regarding Claim 15, Sugiyama et al. discloses the stirring gelled product (rice gel obtained via cooking high amylose rice and milk) obtained by stirring (via mechanical agitation) the cooked high amylose rice (‘961 Translation, Paragraph [0024]).
Further regarding Claim 15, the limitations “wherein the stirring gelled product is obtained by stirring the cooked high amylose rice” are product by process limitations.  Even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process in view of In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP § 2113.I.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al. WO 2014/199961 (cited on Information Disclosure Statement filed November 10, 2020).
It is noted that a formal human translation of Sugiyama et al. has been furnished herein.  All citations to Sugiyama et al. WO 2014/199961 are with respect to the formal human translation.
Regarding Claim 2, Sugiyama et al. is silent regarding the content ratio of the high amylose rice being 1 to 10% by mass of total raw materials of the ice cream.
However, Sugiyama et al. discloses the high amylose rice being 13.64% by mass of total raw materials of the ice cream, which is close to but does not overlap but is close to the claimed content ratio of high amylose rice being 1 to 10% by mass of total raw materials of the ice cream.  A prima facie case of obviousness exists where the claimed content ratio of the high amylose rice do not overlap with the prior art but are merely close in view of Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP § 2144.05.I.).
Further regarding Claim 2, in the event that it can be argued that high amylose rice being present in 13.64% by mass of total raw materials of the ice cream is not close to the claimed range of 1 to 10% by mass of total raw materials of the ice cream, differences in concentration of the high amylose rice of total raw materials of the ice cream will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such high amylose rice concentration is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).
Regarding Claim 9, Sugiyama et al. is silent regarding the content ratio of the high amylose rice being 1.5 to 4.5% by mass of total raw materials of the ice cream.  However, differences in concentration of the high amylose rice of total raw materials of the ice cream will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such high amylose rice concentration is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).
Regarding Claim 13, Sugiyama et al. is silent regarding the stirring gelled product containing water that constitutes 12.0 to 17.5% by mass of the total raw materials of the ice cream.  However, differences in the moisture content concentration of the stirring gelled product with respect to the total raw materials of the ice cream will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such moisture content concentration of the stirring gelled product with respect to the total raw materials of the ice cream is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al. WO 2014/199961 (cited on Information Disclosure Statement filed November 10, 2020) as applied to claim 1 above in view of Koxholt et al. US 2005/0048168.
Regarding Claim 2, Sugiyama et al. renders Claim 2 obvious as enumerated in the rejections above.  However, in the event that it can be shown that the claimed content ratio of high amylose rice being 1 to 10% by mass of total raw materials of the ice cream is critical, Koxholt et al. discloses an ice cream (‘168, Paragraph [0049]) comprising high amylose rice (‘168, Paragraph [0037]) that has been cooked (‘168, Paragraph [0042]) wherein a content ratio of the starch is up to about 4% by weight of the product (‘168, Paragraph [0048]), which overlaps the claimed range of a content ratio of the cooked high amylose rice being 1 to 10% by mass by mass of the total raw materials of the ice cream.
Both Sugiyama et al. and Koxholt et al. are directed towards the same field of endeavor of ice cream comprising high amylose rice.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the amount of starch used in the ice cream composition of Sugiyama et al. to have a content ratio of up to about 4% by weight, which overlaps the claimed content ratio range of high amylose rice of 1 to 10% by mass, as taught by Koxholt et al. since where the claimed ranges overlaps ranges disclosed by the prior art a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Furthermore, one of ordinary skill in the art would adjust the amount of starch used in the ice cream composition based upon the desired end use application (‘168, Paragraph [0048]).
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al. WO 2014/199961 (cited on Information Disclosure Statement filed November 10, 2020) as applied to claim 1 above in view of Clune et al. US 2020/0315228 and Koxholt et al. US 2005/0048168.
Regarding Claim 3, Sugiyama et al. is silent regarding the ice cream being a soft serve ice cream wherein the content ratio of the high amylose rice is 1.5 to 4.5% by mass of total raw materials of the ice cream.
Clune et al. discloses an edible composition comprising high amylose rice (‘228, Paragraph [0023]) used in making soft serve ice cream (‘228, Paragraph [0021]) wherein starch is used in frozen and gelled edible compositions (‘228, Paragraph [0022]).  A starch is mixed with an edible aqueous liquid to form a mixture wherein the mixture is cooked (‘228, Paragraph [0033]).
Both Sugyiyama et al. and Clune et al. are directed towards the same field of endeavor of ice cream made using cooked high amylose rice that gelatinizes upon cooking.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the ice cream of Sugiyama et al. and make the ice cream a soft serve ice cream as taught by Clune et al. based upon the desired mouthfeel of the ice cream by a particular consumer.
Further regarding Claim 3, Sugiyama et al. modified with Clune et al. is silent regarding  the content ratio of the high amylose rice is 1.5 to 4.5% by mass of total raw materials of the ice cream.
Koxholt et al. discloses Koxholt et al. discloses an ice cream (‘168, Paragraph [0049]) comprising high amylose rice (‘168, Paragraph [0037]) that has been cooked (‘168, Paragraph [0042]) wherein a content ratio of the starch is up to about 4% by weight of the product (‘168, Paragraph [0048]), which overlaps the claimed range of a content ratio of the cooked high amylose rice being 1.5 to 4.5% by mass by mass of the total raw materials of the ice cream.
Both Sugiyama et al. and Koxholt et al. are directed towards the same field of endeavor of ice cream comprising high amylose rice.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the amount of starch used in the ice cream composition of Sugiyama et al. to have a content ratio of up to about 4% by weight, which overlaps the claimed content ratio range of high amylose rice of 1.5 to 4.5% by mass, as taught by Koxholt et al. since where the claimed ranges overlaps ranges disclosed by the prior art a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Furthermore, one of ordinary skill in the art would adjust the amount of starch used in the ice cream composition based upon the desired end use application (‘168, Paragraph [0048]).
Regarding Claim 4, Sugiyama et al. discloses the stirring gelled product (rice gel obtained via cooking high amylose rice and milk) (‘961 Embodiment 13) (‘961 Translation, Paragraph [0086]) that is kneaded (‘961 Translation, Paragraph [0024]) with other raw materials (milk and sugar and enzymes) (‘961 Translation, Embodiment 13) (‘961 Translation, Paragraphs [0021] and [0086]).
Further regarding Claim 4, Sugiyama et al. is silent regarding the stirring gelled product containing water that constitutes 12.0 to 17.5% by mass of the total raw materials of the ice cream.  However, differences in the moisture content concentration of the stirring gelled product with respect to the total raw materials of the ice cream will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such moisture content concentration of the stirring gelled product with respect to the total raw materials of the ice cream is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).
Claims 3-4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al. WO 2014/199961 (cited on Information Disclosure Statement filed November 10, 2020) as applied to claim 1 above in view of Clune et al. US 2020/0315228.
Regarding Claim 3, Sugiyama et al. is silent regarding the ice cream being a soft serve ice cream wherein the content ratio of the high amylose rice is 1.5 to 4.5% by mass of total raw materials of the ice cream.
Clune et al. discloses an edible composition comprising high amylose rice (‘228, Paragraph [0023]) used in making soft serve ice cream (‘228, Paragraph [0021]) wherein starch is used in frozen and gelled edible compositions (‘228, Paragraph [0022]).  A starch is mixed with an edible aqueous liquid to form a mixture wherein the mixture is cooked (‘228, Paragraph [0033]).
Both Sugyiyama et al. and Clune et al. are directed towards the same field of endeavor of ice cream made using cooked high amylose rice that gelatinizes upon cooking.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the ice cream of Sugiyama et al. and make the ice cream a soft serve ice cream as taught by Clune et al. based upon the desired mouthfeel of the ice cream by a particular consumer.
Further regarding Claim 3, Sugiyama et al. modified with Clune et al. is silent regarding  the content ratio of the high amylose rice is 1.5 to 4.5% by mass of total raw materials of the ice cream.  However, differences in concentration of the high amylose rice of total raw materials of the ice cream will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such high amylose rice concentration is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).
Regarding Claim 4, Sugiyama et al. discloses the stirring gelled product (rice gel obtained via cooking high amylose rice and milk) (‘961 Embodiment 13) (‘961 Translation, Paragraph [0086]) that is kneaded (‘961 Translation, Paragraph [0024]) with other raw materials (milk and sugar and enzymes) (‘961 Translation, Embodiment 13) (‘961 Translation, Paragraphs [0021] and [0086]).
Further regarding Claim 4, Sugiyama et al. is silent regarding the stirring gelled product containing water that constitutes 12.0 to 17.5% by mass of the total raw materials of the ice cream.  However, differences in the moisture content concentration of the stirring gelled product with respect to the total raw materials of the ice cream will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such moisture content concentration of the stirring gelled product with respect to the total raw materials of the ice cream is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).
Regarding Claim 14, Sugiyama et al. discloses the stirring gelled product (rice gel obtained via cooking high amylose rice and milk) obtained by stirring (via mechanical agitation) the cooked high amylose rice (‘961 Translation, Paragraph [0024]).
Further regarding Claim 14, the limitations “wherein the stirring gelled product is obtained by stirring the cooked high amylose rice” are product by process limitations.  Even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process in view of In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP § 2113.I.).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al. WO 2014/199961 (cited on Information Disclosure Statement filed November 10, 2020) in view of Clune et al. US 2020/0315228 and Koxholt et al. US 2005/0048168 as applied to claim 3 above in further view of Park US 2011/0236553
Regarding Claim 4, Sugiyama et al. modified with Clune et al. and Koxholt et al. renders Claim 4 obvious in view of the rejections above.  However, in the event that it can be shown that the stirring gelled product containing water constitutes 12.0 to 17.5% by mass of the total raw materials of the ice cream is critical, Park discloses a method of making ice cream using rice starch (‘553, Paragraph [0015]) comprising the steps of cooking rice to obtain a gelatinized rice dried to a water content of 10 to 30 wt% (‘553, Paragraph [0038]), which encompasses the claimed stirring gelled product water content range of 12.0 to 17.5% by mass of the total raw materials of the ice cream.
Both Sugiyama et al. and Park are directed towards the same field of endeavor of ice cream comprising cooked rice based starches.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the ice cream of Sugiyama et al. to use the claimed stirring gelled product water content range of 12.0 to 17.5% by mass of the total raw materials of the ice cream since where the claimed stirring gelled product water content range lies inside stirring gelled water content ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  One of ordinary skill in the art would adjust the water content of the stirring gelled product of Sugiyama et al. based upon the desired mouthfeel for a particular consumer.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al. WO 2014/199961 (cited on Information Disclosure Statement filed November 10, 2020) as applied to claim 11 above in view of Park US 2011/0236553.
Regarding Claim 13, Sugiyama et al. renders obvious the limitations of Claim 13 as enumerated above.  However, in the event that it can be shown that the claimed stirring gelled product containing water constituting 12.0 to 17.5% by mass of the total raw materials of the ice cream is critical, Park discloses a method of making ice cream using rice starch (‘553, Paragraph [0015]) comprising the steps of cooking rice to obtain a gelatinized rice dried to a water content of 10 to 30 wt% (‘553, Paragraph [0038]), which encompasses the claimed stirring gelled product water content range of 12.0 to 17.5% by mass of the total raw materials of the ice cream.
Both Sugiyama et al. and Park are directed towards the same field of endeavor of ice cream comprising cooked rice based starches.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the ice cream of Sugiyama et al. to use the claimed stirring gelled product water content range of 12.0 to 17.5% by mass of the total raw materials of the ice cream since where the claimed stirring gelled product water content range lies inside stirring gelled water content ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  One of ordinary skill in the art would adjust the water content of the stirring gelled product of Sugiyama et al. based upon the desired mouthfeel for a particular consumer.

Response to Arguments
Applicant’s arguments with respect to Claims 1-4 and 8-15 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner notes that Goudappel is not currently being relied upon in the current rejection.  Sugiyama et al. is being relied upon in the rejection of Claim 1 under 35 USC 102(a)(2).
It is noted that prosecution has been reopened in view of the new rejections above.  A Non-Final Office Action has been issued herein.
Applicant argues on Pages 8-10 of the Appeal Brief that Koxholt does not teach the claimed feature with sufficient specificity.  Applicant contends that Koxholt teaches that starch is used in an amount of at least up to about 4% by weight of the product and alleges that this does not provide sufficient specificity to constitute an anticipation of a content ratio of the high amylose rice is 0.1 to 20.0% by mass of total raw materials of the ice cream.
Examiner notes that Koxholt is not currently being relied upon to teach the claimed amounts of Claim 1.  Koxholt is currently being relied upon to teach the claimed amounts as recited in Claims 2-4.  Sugiyama et al. is being relied upon to teach all limitations of Claim 1 under 35 USC 102.  Regarding applicant’s assertion that Koxholt does not teach the claimed amounts of Claims 2-4 with sufficient specificity, the current rejection of Claims 2-4 is made using 35 USC 103(a) obviousness rationale and the Office Action cites to MPEP 2144.05 regarding the limitations concerning similar and overlapping ranges with respect to a content ratio of the high amylose rice being within the claimed ranges by mass of total raw materials of the ice cream.  Furthermore, the claimed range in Claim 2 is much broader than the specific example of up to about 4.5% disclosed by Koxholt et al.  The phase “up to about 4.5%” encompasses the range of 0-4.5%, whereas the claimed range of Claim 3 is far broader of 1 to 10%%.  Additionally, the specific example of up to about 4.5% disclosed by Koxholt et al. encompasses the entire claimed range of Claim 4 of 1.5 to 4.5% by mass.  Therefore, the claimed range has sufficient specificity in that the range taught by Goudappel et al. is much more narrow and specific than the broad range claimed in Claims 2-3.  A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness in view of In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005) (MPEP § 2144.05.I.).  Therefore, this argument is not found persuasive.
Applicant asserts on Pages 14-19 of the Appeal Brief that Experimental Examples 1-30 with test parameters and results summarized in Tables 1-2 show the alleged and unexpected results of the claimed range of Claim 1 of a content ratio of the high amylose recite is 0.1 to 20.0% by mass of total raw materials of the ice cream.
Examiner notes that Claim 1 is currently being rejected to Sugiyama et al. under 35 USC 102.  Regarding the allegations of unexpected results of the claimed range recited in Claim 1,  any evidence of criticality or unexpected results…must be considered by the examiner in determining the issue of obviousness of claims for patentability under 35 USC 103 in view of Stratoflex, Inc. v. Aeroquip Corp., 713 F.2d 1530, 1538, 218 USPQ 871, 879 (Fed. Cir. 1983) (MPEP § 716.01(a)).  The secondary consideration pertaining to criticality or unexpected results is only relevant to obviousness rejections under 35 USC 103(a) and is immaterial to anticipatory rejections under 35 USC 102.  Since Claim 1 is currently rejected to Sugiyama et al. under 35 USC 102, applicant’s allegations regarding the specification disclosing the criticality of the claimed ranges of Claim 1 is immaterial to the anticipatory rejection of Claim 1 to Sugiyama et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Xiong et al. US 8,003,152 discloses ice cream comprising a stabilizer and emulsifier to stabilize food items and maintain moisture.
Silver US 7,147,883 discloses an ice cream having a higher water content than less than about 14% by weight.
Greenfield US 3,076,715 discloses a fluid system comprising a mixture of fat, non-fat solids, and water that are dehydrated at a temperature above that at which the non-fat solids are normally coagulated wherein ice cream is dried (‘715, Column 1, lines 36-71) wherein a moisture content of a food product leaving an evaporator is 15% to 20% or the moisture can be reduced to any desired level (‘715, Column 4, lines 1-29).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792